Citation Nr: 0125301	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1945 to 
October 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction (specifically, the 
representative has submitted medical opinions from Dr. CNB); 
however, with respect to both of these statements, a 
statement was submitted with respect to this evidence waiving 
RO consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(2001).  

The Board notes that additional evidence has been submitted 
to the Board, some of which was not first considered by the 
agency of original jurisdiction; however, the veteran 
submitted a statement with this evidence waiving RO 
consideration of such evidence.  38 C.F.R. § 20.1304(c) 
(2001).  

In his November 1999 brief, the appellant's representative 
contended that the claim for accrued benefits should be 
reopened.  As this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  



FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The Board denied entitlement to service connection for 
the cause of the veteran's death when it issued a decision in 
March 1995.

3.  Evidence submitted since the Board's March 1995 decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim.

4.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1995 
determination wherein the Board denied entitlement to service 
connection for the cause of the veteran's death is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2001).

2.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, (West 1991 & Supp. 
2001); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.309, 3.310, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal no abnormalities on enlistment 
examination.  In January 1946, the veteran was diagnosed with 
rheumatic fever.  Complaints included chest pain, sore 
throat, stiff fingers, and a stiff right wrist.  An 
electrocardiogram (ECG) was found to be suggestive of 
myocardial damage, rheumatic origin.  

The ECG was repeated later in February 1946.  A history of an 
indication of myocardial damage was noted.  The current ECG 
did not document myocardial damage; however, it did reveal 
sinus tachycardia, sinus arrhythmia, slurred QRS, as well as 
other findings.  The impression was myocarditis, rheumatic.  

On follow-up in February 1946 a diffuse apex beat was noted.  
The heart was slightly enlarged to the left by percussion.  
No definite murmur was heard.  A subsequent cardiac 
examination revealed a low pre-systolic rumble at the apex.  
On follow-up in February 1946, an ECG revealed sinus 
tachycardia, but was otherwise normal.  Sinus arrhythmia was 
noted about five days later.  

In March 1946 a diffuse beat was noted in "4 L.S. to right of 
MCL."  It was later noted that the "[p]oint maximum of 
cardiac impulse is in the six and seven diffuse, but this can 
be explained by the fact that this man has a very thin chest 
wall."  

A soft systolic murmur was noted later in March 1946.  It was 
concluded that this was of no clinical significance.  An ECG 
in April 1946 revealed a normal tracing.  

On separation examination in October 1947 a chest x-ray was 
described as negative, the heart was described as normal, and 
pulses were described as good.  

There are no medical records documenting treatment of heart 
problems after 1947 until September 1973 when the veteran was 
hospitalized for a myocardial infarction at Huntington 
Hospital.  

The September 1973 hospitalization report noted that the 
veteran had been in good health prior to the acute onset of 
substernal chest pain.  Examination on admission revealed a 
hyperkinetic "PMI" at the fifth intercostal space, and an S3 
and S4 gallop.  There was some question of a systolic murmur 
being present.  An ECG was consistent with an acute anterior 
lateral myocardial infarction.  A complete blood count (CBC) 
showed a leukocytosis of 22,000 with a shift to the left.  
The hospital course was complicated by mild congestive heart 
failure.  Chest x-rays during admission revealed an enlarged 
heart.  

The final diagnosis was an acute myocardial infarction and 
coronary artery disease.  

In January 1975 the veteran was hospitalized for, in 
pertinent part, a transient ischemic grade and a left carotid 
plaque embolus.  An aortic arch study revealed moderate, left 
ventricular enlargement; mild plaqueing with possible 
ulceration of the right internal carotid at its origin; and 
50 percent stenosis at the origin of the left internal 
artery.  It was noted that the veteran was a very light 
smoker and social drinker.  

The veteran was readmitted in February 1975 for left carotid 
arteriosclerotic occlusive disease.  A history of myocardial 
infarction in 1974 and rheumatic fever in 1945 was noted.  It 
was also noted that the veteran was smoking a half-pack of 
cigarettes per day.  

Examination revealed a grade I-II systolic murmur at the 
right sternal border.  Cardiac rhythm was normal.  A chest x-
ray was normal, and an ECG revealed an extensive old anterior 
infarction and an incomplete right bundle branch block.  
Surgery was performed in February 1975 and revealed 
atherosclerotic material from the left carotid artery.  

An examination report from 1981 noted a 35-year history of 
smoking.  A family history of heart disease was noted.  The 
pertinent diagnosis was a myocardial infarction (old, 
inactive).  

Records from Eisenhower Medical Center show that the veteran 
was hospitalized in November 1981 for coronary bypass surgery 
for coronary artery disease.  An ECG revealed an old 
anteroseptal myocardial infarction with possible aneurysm.  A 
chest x-ray revealed a normal cardiac silhouette.  It was 
also noted that the veteran's cardiovascular risk factors 
included his 30-year history of smoking six cigarettes per 
day, a family history of heart disease, and labile 
hypertension (but none since his recent myocardial 
infarction).  The discharge diagnosis was coronary artery 
disease after CABG.  

In August 1986 the veteran was hospitalized for left carotid 
stenosis.  Pathology findings included complex 
atherosclerotic plaque with luminal narrowing.  It was noted 
that he had recently developed a cerebrovascular accident 
(CVA) and that recurrent stenosis of the carotid artery was 
identified.  

In November 1986 Dr. RN noted that the veteran had suffered a 
CVA resulting in significant disability.  

In March 1991 the veteran was hospitalized and diagnosed with 
a right CVA, hypertension, and chronic premature ventricular 
contractions.  A CAT scan showed an old left cerebral artery 
infarct with left temporal/left parietal infarctions.  

A chest x-ray showed cardiomegaly.  A carotid ultrasound 
showed calcified plaques in both carotids, and complete 
occlusion of a high grade obstruction of the left internal 
carotid artery at its origin.  An echocardiogram did not show 
any evidence of thrombus; there was no reference to the 
cardiac valves.  

In May 1991, Dr. RN indicated that the veteran had suffered a 
massive right-sided CVA in January 1990.  Dr. RN found him to 
be totally disabled as a result of findings made during an 
evaluation in January 1991.  An August 1991 letter indicates 
that the veteran was undergoing rehabilitation at Corona 
Community Hospital.  

In October 1991 the veteran submitted a claim for service 
connection of rheumatic fever with myocardial damage.  He 
reported being treated at Huntington Hospital in 1974 and 
1976, and at Eisenhower Memorial in 1984.  

Also received around this time is a letter from the Social 
Security Administration (SSA) noting that the veteran was 
receiving monthly retirement benefits beginning May 1991.  
There is also a copy of a December 1986 letter from SSA 
finding that the veteran became disabled in March 1986.  

A hospitalization report from December 1991 revealed sinus 
tachycardia.  An ECG revealed sinus tachycardia with a left 
axis deviation and anterolateral myocardial infarction, 
unchanged from the previous study.  A history of multiple 
strokes was also noted.  He was discharged in January 1972.  

The certificate of death reveals that the veteran passed away 
in August 1992.  The immediate cause of death was a CVA due 
to cerebrovascular atherosclerosis.  A urinary tract 
infection was listed as another significant condition 
contributing to death.  


The certificate also indicates that the place of death was at 
Care West Convalescent Hospital and that he had been attended 
there since February 1992.  It was indicated that no 
operation had been performed for any of the causes of death.  

In September 1992 the appellant submitted an application for 
dependency and indemnity compensation (DIC).  In a VA Form 
21-4142 submitted with the claim, the appellant authorized 
the release of records from Dr. TC who reportedly treated the 
veteran from 1950 through 1963.  

In October 1992 the RO denied, in pertinent part, service 
connection for the cause of death.  This denial was appealed.  
In her substantive appeal, the appellant noted that she had 
been unable to obtain the medical records dated from 1950 to 
1960 because the records were not retained that far back.  

In March 1995 the Board denied service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits.  

In June 1996 the United States Court of Appeals for Veterans 
Claims (Court) affirmed the Board's denial of the cause of 
death, but remanded the issue of entitlement to death 
pension, as the Board had not addressed this issue.  In March 
1998 the Board dismissed the death pension claim, noting that 
it had been withdrawn.  

In September 1997 a claim to reopen the claim of service 
connection for the cause of death was submitted.  Submitted 
with this claim was a private medical opinion from Dr. RMP, 
also dated from September 1997.  

Dr. RMP noted that a 1946 EKG indicated myocardial damage of 
rheumatic origin and a low pre-systolic rumble at the apex.  
He noted that "this is the finding of mitral stenosis, but 
there is no subsequent confirmation of mitral stenosis."  Dr. 
RMP went on to conclude that the most likely cause of death 
was widespread arteriosclerosis with narrowing of coronary 
and carotid arteries resulting in myocardial infarctions, 
left ventricular aneurysm formation, congestive heart 
failure, "due to coronary artery disease."  

He alternatively theorized that atrial fibrillation may have 
contributed to death.  He noted that atrial fibrillation is 
often a common complication of rheumatic heart disease that 
could have been the cause of one or more of the veteran's 
fatal strokes; however, he noted that there was no 
documentation of rheumatic heart disease findings after 1946.  
He noted that a minor fraction of rheumatic fever patients go 
on to late scarring of the lining of the heart.  He noted 
that such findings were not documented in the deceased 
veteran.  

He also found that there was no documentation of atrial 
fibrillation (he previously noted that there was no evidence 
of a "totally irregular heart beat"), noting also that atrial 
fibrillation in United States senior citizens is frequent and 
more commonly non-rheumatic, and that it may occur with or 
without rheumatic fever or rheumatic heart disease.  

In October 1997 the RO declined to reopen the appellant's 
claim for the cause of death.  This decision was appealed.  

In November 1997 the RO sent a notice to the appellant, 
supplying her VA Forms 21-4142 for the authorization of 
release of additional medical records.  In a subsequent 
notice, the RO notified the appellant of what was generally 
required to prevail on a claim for DIC.  

In November 1999 the appellant's current representative 
submitted a brief in favor of the claim.  It was argued, in 
pertinent part, that new and material evidence had been 
presented to reopen the claim, including an opinion from Dr. 
CNB, discussed below.  

The representative argued that once the Board reopened the 
claim it should remand to the RO for initial consideration of 
the claim on the merits.  He contended that because the RO 
had not addressed the merits of the claim, the Board did not 
have jurisdiction to address it first on the merits.  He 
cited to Marsh v. West, 11 Vet. App. 468, 471 (1998), in 
favor of this contention.  

The representative also contended that a remand was required 
to obtain a medical opinion on the issue at hand.  

In the November 1999 medical opinion submitted by the 
representative, Dr. CNB concluded that it was likely that the 
veteran's severe rheumatic fever in the 1940s contributed 
significantly to the veteran's death from cerebral stroke by 
way of an embolic process.  Dr. CNB appeared to base his 
conclusion in part on his finding that the veteran had 
rheumatic heart disease while in service.  He indicated that 
post-service medical findings were indicative of 
manifestations of rheumatic heart disease.  In particular, he 
appeared to conclude that the veteran's history of persistent 
murmurs established evidence of persistent rheumatic heart 
disease.  

Dr. CNB summarized his position by finding that the veteran's 
severe rheumatic heart disease in the mid-1940s significantly 
increased his risk for embolic cerebral disease which 
significantly contributed to his demise.  He noted that the 
likely mechanism of demise was multiple cerebral strokes 
which "likely could have been either from arteriosclerotic or 
his embolic heart disease.  The heart emboli could have had 
their origin in one of three places: 



1. From vegetative abnormal valves occurring secondary to his 
rheumatic fever; 

2. From the aortic aneurysm (which also could have been 
partially secondary to his rheumatic heart disease); or 

3. From atrial fibrillation, (which could have been secondary 
to his abnormal mitral valve)."  

In August 2000, Dr. SM provided a VA advisory opinion.  Dr. 
SM concluded that Dr. CNB was "fundamentally wrong" in his 
conclusion.  Dr. SM noted that although there was 
documentation of rheumatic fever and possible carditis in 
1946, there was no documentation of atrial fibrillation at 
anytime nor any evidence of complicated rheumatic valvular 
disease afterwards, particularly during the veteran's 
hospitalizations in 1973 and 1981.  

Dr. SM concluded that the cause of death did not result from 
rheumatic heart disease, but rather from the consequences of 
hypertensive and ischemic cardiovascular and cerebrovascular 
disease.  He noted that the murmur, gallops, heart failure, 
and pericarditis documented in September 1973 could be 
explained by the newly developing acute antero-lateral 
myocardial infarction causing mitral regurgitation, 
pericarditis, and congestive heart failure.  

Dr. SM noted that there was no documentation in the record of 
either mitral stenosis or atrial fibrillation.  

In October 2000 Dr. CNB provided a rebuttal to Dr. SM's 
opinion.  Dr. CNB contended that his position as a neuro-
radiologist made him more competent to provide an opinion as 
to the cause of death in this instance.  

As a neuro-radiologist, he claimed that he was better able to 
evaluate both the cardiac as well as other potential causes 
of a stroke.  On the other hand, he noted that a 
cardiologist's perspective is limited to the heart and is 
therefore unable to understand the subtleties of other causes 
of stroke.  

Dr. CNB first found that it was more likely than not that the 
veteran's stroke was caused by a cardiac source.  

Dr. CNB then contended that Dr. SM's conclusion that there 
was no suggestion of mitral stenosis was wrong because the 
veteran had a longstanding history of cardiac murmurs, dating 
back to his diagnosis of rheumatic fever, that were 
consistent with mitral disease.  In making this conclusion, 
Dr. CNB cited for support to Dr. RMP as having written that 
that the pre-systolic rumble noted in 1946 was the finding of 
mitral stenosis, and that atrial fibrillation is a common 
complication of rheumatic heart disease that could have lead 
to one or more of the veteran's fatal strokes.  

While appearing to acknowledge that there was no 
documentation of atrial fibrillation, Dr. CNB found that, it 
was as likely as not that, given the veteran's history of 
rheumatic fever, his irregular heartbeats were intermittently 
episodes of atrial fibrillation.  

Dr. CNB then reasserted his opinion that the veteran as 
likely as not died from a cardiac derived stroke secondary to 
his 1946 rheumatic heart disease because it was more likely 
that the source of the stroke was cardiogenic and because of 
the history of murmurs dating back to 1946.  

Dr. CNB also noted the possibility of an infectious embolic 
source of stroke derived from the veteran's likely abnormal 
mitral valve and elevated white blood cell counts.  

Dr. CNB further noted that the veteran had a ventricular 
aneurysm which could have also been the source of his stroke, 
noting that the source of the aneurysm is likely the result 
of his rheumatic heart disease, as he had an enlarged heart 
by percussion in February 1946 and an ECG showing myocardial 
damage in February 1946.  

Dr. CNB finally concluded that it was as likely as not that 
the veteran's death was due to a stroke that originated from 
his heart, secondary to his in-service rheumatic fever.  

Also submitted at this time was a brief from the appellant's 
representative, in which it was again contended that new and 
material evidence had been submitted to reopen the claim.  

The representative appeared to abandon his previous Marsh-
related argument, asking that the Board give more weight to 
the opinion of Dr. CMB, and asked that the Board apply the 
benefit of the doubt and grant the claim.  

The representative also contended that the Board did not have 
the authority to request a medical opinion from anyone other 
than an independent medical examiner or the Chief Medical 
Director of the Veterans Health Administration.  He cited to 
38 U.S.C. §§ 5107(a), 7109, and 38 C.F.R. § 20.901 in support 
of this contention.  

In May 2001 an independent medical opinion was obtained.  Dr. 
TNS certified that he had examined all service and post-
service evidence, including the various medical opinions and 
facts as presented in their documents.  He also noted that he 
had extensive experience in the practice of cardiovascular 
medicine, including coronary, cerebrovascular, and peripheral 
artery disease, as well as rheumatic heart disease and its 
consequences.  

Dr. TNS noted that an inservice ECG suggested rheumatic 
myocarditis, and that a low-pitched pre-systolic rumble was 
subsequently reported, suggesting rheumatic valvulitis; 
however, he noted that subsequent examinations did not show 
findings that implied a chronic rheumatic process.  He 
concluded that there was no evidence of rheumatic valvular 
heart disease in service and no evidence of residuals or 
sequelae from the rheumatic fever on separation examination.  

Dr. TNS noted that myocarditis and valvulitis were 
manifestations of rheumatic fever and that such symptoms 
would subside as the illness subsided.  A small percentage of 
patients would go on to develop a low grade, smoldering 
valvulitis that may produce thickening, fibrosis, and 
malfunction of cardiac valves (most often the mitral valve) 
many years later.  He noted that such findings of rheumatic 
mitral valve disease are usually observed on physical 
examination and confirmed by echocardiography.  He opined 
that the record did not contain such findings.  

Dr. TNS noted that the veteran had a myocardial infarction 
due to coronary atherosclerosis, 27 years after the rheumatic 
fever.  He concluded that the veteran's history of cigarette 
smoking and attained age were adequate risk factors to 
explain the development of atherosclerosis.  It was noted 
that the sequelae of the infarction included transient 
congestive heart failure, pericardial friction rub, and 
reduced left ventricular function, which suggested a 
relatively large amount of heart damage.  

Dr. TNS opined that the veteran "died of complications of 
atherosclerosis of the cerebral and coronary vessels."  He 
indicated that if the inservice rheumatic fever were invoked 
as a cause or significant contributing factor to death, it 
would have to be through the development of chronic rheumatic 
heart disease with the development of valvular dysfunction 
and the complication of intracardiac thrombus or vegetation 
embolizing to the brain causing stroke, with or without the 
presence of atrial fibrillation.  


However, the examiner found that there was nothing in the 
record that would support such a contention, noting that 
there was no evidence of chronic rheumatic disease, no 
evidence of rheumatic valvular dysfunction, and no evidence 
of atrial fibrillation.  

With respect to atrial fibrillation, Dr. TNS noted that the 
veteran would have been at significant risk for this 
impairment due to his age.  He further found that atrial 
fibrillation as a consequence of the rheumatic process would 
occur only in the presence of clinically detectable valvular 
dysfunction "for which there was no documented evidence.  In 
other words if atrial fibrillation had occurred, it would be 
overwhelmingly likely that consequences of coronary artery 
disease and myocardial infarctions was the cause, not 
rheumatic heart disease."  

Dr. TNS opined that all of the major events in the veteran's 
medical history following his separation from service "are 
clearly complications of carotid and coronary 
atherosclerosis."  

Dr. TNS then addressed Dr. CMB's conclusions and found that 
"his logic supporting rheumatic disease as a significant 
contributing factor to the patient's death is based on 
undocumented possibilities, rather than documented 
certainties.  

Even if some of the clinical events had been cardioembolic in 
origin, as he hypothesizes, the underlying cause would be 
coronary atherosclerosis, not rheumatic heart disease."  He 
stated that he agreed in entirety with the opinions of Dr. 
RMP and Dr. SM.  





Criteria

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for, in pertinent part, brain trauma, brain thrombosis, 
arteriosclerosis and coronary artery disease if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).




Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2001); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  She has been provided with a general 
notice in November 1997 advising her of the basic 
requirements for prevailing on a DIC claim.  The RO also sent 
her a notice in November 1997 with enclosed VA Forms 21-4142 
for the purpose of identifying any additional evidence not 
already obtained.  

The Board notes that the RO declined to reopen the 
appellant's DIC claim.  As a result, the RO, in its Statement 
of the Case, only provided specific citations to those laws 
and regulations pertaining to reopening a claim.  The 
appellant's representative has previously contended that 
because of this, the Board does not have jurisdiction to 
address the issue on the merits.  See Marsh v. West, 11 Vet. 
App. 468, 471 (1999).  

The Board acknowledges that the basis of the RO's 
determination was that no new and material evidence had been 
presented to reopen the claim.  However, the Board is of the 
opinion that its adjudication of the issue on the merits in 
the first instance will not prejudice the appellant.  

First, as noted above, the RO provided the appellant with a 
notice of what is generally required to succeed on a DIC 
claim.  While the basis of the RO's decision was that no new 
and material evidence had been submitted to reopen the claim, 
the RO nonetheless advised the appellant in its rationale of 
what was needed to succeed in a claim on the merits in this 
case; that is, she was advised in the Statement of the Case 
that she had not presented medical evidence of a nexus 
between the veteran's death and military service.  

Second, the appellant and representative have demonstrated 
their awareness of what is required to succeed in a DIC claim 
on the merits by submitting evidence and argument in favor of 
granting service connection.  Medical opinions specifically 
addressing the relationship of the cause of death to service 
have been submitted.  Further, the representative made 
specific contentions in his most recent brief as to why the 
Board should grant service connection for the cause of death 
on the merits.  

Third, the representative has waived consideration by the RO 
of the additional evidence that has been submitted since the 
most recent RO determination, and most recently (subsequent 
to his contention that the Board should remand the issue to 
the RO for a merits determination) indicated that there was 
no additional evidence to submit.  In this statement, the 
representative appeared to again request that the Board issue 
a determination on the merits.  

Fourth, as indicated above, the issues of new and material 
evidence to reopen and addressing a reopened claim on the 
merits are issues that largely overlap with one another.  See 
Jackson v. Principi, No. 01-7007 (Fed. Cir. Sept. 19, 2001).  
Thus, because the RO has already advised the appellant of 
what is required to succeed in a claim for DIC on the merits, 
the appellant has submitted evidence and arguments on the 
issue of DIC on the merits (as opposed to merely asserting 
that new and material evidence has been presented) thus 
indicating that she is on notice of what is required to 
succeed on the merits, and because the representative has 
more recently indicated the desire to have the claim 
considered by the Board on the merits, the Board is of the 
opinion that its consideration of the issue on the merits in 
the first instance will not prejudice the appellant, and that 
a remand to the RO for a merits determination under such 
circumstances would serve no useful purpose and would only 
impose unnecessary burdens on VA and the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by her as well as authorized by 
her to be obtained.  38 U.S.C.A. § 5103A (West Supp. 2001); 
see also 66 Fed. Reg. 45620, 45630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

In his original 1991 claim for rheumatic fever, the veteran 
reported treatment for his heart problems at only two 
facilities, Huntington and Eisenhower, and these records have 
been obtained.  

In her original DIC claim, the appellant submitted a VA Form 
21-4142 reporting treatment by a private physician of the 
veteran from 1950 through 1963.  However, she subsequently 
wrote in her substantive appeal that she had been unable to 
obtain these records, and that she had been told that records 
of such age had not been maintained.  Therefore, the duty to 
assist does not attach to attaining these records because 
there is no reasonable possibility that they could be 
obtained.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (August 9, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  The Court has also held that such 
evidence must be identified with some degree of specificity; 
with an indication that the evidence exists or could be 
obtained.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

The record indicates the possibility of other outstanding 
records, namely, records from Dr. RN, SSA, Corona Community 
Hospital, and Care West Convalescent Hospital.  The Board is 
of the opinion that the duty to assist does not attach to any 
of these records.  

Dr. RN made no indication in his letters that he had a 
regular treating relationship with the veteran, and neither 
the veteran nor the appellant specified that he received 
medical attention from this physician in addition to what was 
reported on file.  

There is no indication of any additional records from Dr. RN 
other than what are already on file.  Thus, the duty to 
assist does not attach here.  38 U.S.C.A. § 5103A(a)(2), (b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,631 (August 
9, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1), (d)); 
McKnight, Robinette, supra.  

The duty to assist does not attach to obtaining SSA records 
in this case.  The Court has indicated that a SSA 
determination is pertinent to a determination of the 
veteran's ability to engage in substantial gainful 
employment.  See Martin v. Brown, 4 Vet. App. 134, 140 
(1993).  In this case, however, the critical issue is not 
whether the veteran is employable, but whether the cause of 
the veteran's death is related to military service.  
Accordingly, a SSA determination would have no relevance in 
this case.  See 38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,626, 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2) (2001).  

Furthermore, the appellant and representative have had ample 
opportunity to identify additional outstanding medical 
records that have not already been obtained, and have not 
done so.  In fact, the representative indicated in October 
2001 that they had no additional evidence to submit.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain the above-mentioned 
records pertaining to the SSA's determination, where such a 
determination does not pertain to the issue being decided 
here, where the appellant has already submitted more recent 
medical evidence specifically dealing with the issue in this 
case, and where the representative has indicated that there 
is no additional evidence to submit, would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the appellant.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The duty to assist also does not require a remand to obtain 
records from Corona Community Hospital and/or Care West 
Convalescent Hospital.  In spite of being provided with the 
opportunity to do so, the appellant has not authorized the 
release of records from these facilities (the Board again 
notes that the appellant's awareness and ability to use VA 
Forms 21-4142 is illustrated by her submission of such a form 
with her original DIC claim).  

Further, there is no indication (from either the appellant or 
the record) that records from either of these facilities may 
substantiate the claim.  In this regard, the letter from 
Corona Community Hospital that is on file indicated that the 
veteran was undergoing rehabilitation therapy there.  Records 
concerning rehabilitative therapy would be of little or no 
relevance in this case.  

With respect to the convalescent hospital, there has been no 
indication that the veteran was brought there for anything 
other than convalescence.  In this regard, the portion of the 
death certificate pertaining to the type of hospital where 
the veteran stayed prior to death was specifically dashed 
out.  Thus, there is no indication of specific treatment 
records from Care West other than the record of his 
convalescence.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain the above-mentioned 
records pertaining to the veteran's rehabilitation at Corona 
Community Hospital and his convalescence at Care West, where 
such records have not been authorized for release by the 
appellant (in spite of her being provided with the necessary 
forms to allow for such a release), where there is no 
indication that such records are relevant to the issue at 
hand, and where the appellant has already submitted specific 
medical evidence concerning the relationship of the cause of 
death to service, would serve no useful purpose and would 
only impose unnecessary burdens on VA and the appellant.  

See Reyes, Soyini, supra; see also 38 U.S.C.A. § 5103A(b) 
(West 1991 Supp. 2001) (the Secretary shall make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes the Secretary to 
obtain).  

The Board notes that there is no further duty to obtain a 
medical opinion in this case, because two such opinions have 
already been obtained, and there is sufficient medical 
evidence to allow for a determination to be made at this 
time.  38 U.S.C.A. § 5103(d) (West Supp. 2001).  

In this regard, the representative has contended that the 
Board lacked the authority to obtain the VA advisory opinion 
from anyone other than the Chief Medical Director of the 
Veterans Health Administration.  See 38 U.S.C.A. §§ 5107(a), 
7109; 38 C.F.R. § 20.901.  

The Board is of the opinion that it does have the authority 
to request the VHA opinion from someone other than the Chief 
Medical Director.  See 38 U.S.C.A. § 7109(a) (West 1991).  
Regardless, even if there were no such authority, the Board 
is of the opinion that such error is harmless in this 
instance because the Board subsequently requested an 
independent medical opinion, an opinion which the Board is 
explicitly authorized to obtain.  Thus, any alleged error was 
negated by the Board's subsequent obtaining an independent 
medical opinion.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901(e); see also Bernard, supra. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the appellant.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the appellant under this new law.  Moreover, 
the appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  In view of the foregoing, the Board finds 
that the appellant will not be prejudiced by its actions and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of the appellant's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


New and Material Evidence

The appellant seeks to reopen her claim of service connection 
for the cause of the veteran's death which the Board denied 
in March 1995.  When a claim is finally denied by the Board, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  
Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

In the case at hand, the Board finds that new and material 
evidence has been submitted since the issuance of the Board's 
March 1995 decision.  In particular, the appellant has 
submitted two medical opinions and VA has obtained two 
medical opinions dealing specifically with the etiology of 
the cause of the veteran's death.  

These records were not on file prior to the Board's 1995 
decision, and are not cumulative of other evidence already of 
record.  Such evidence is therefore new.  The above-mentioned 
evidence is material because they bear directly and 
substantially upon the specific issue being considered in 
this case.  That is, they specifically discuss the issue of 
whether the cause of the veteran's death is related to 
service, particularly with respect to the inservice diagnosis 
of rheumatic fever.  Such evidence is significant and must be 
considered in order to fairly decide the merits of the claim, 
and is therefore material.  38 C.F.R. § 3.156(a).  

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, the Board's analysis will 
proceed to an evaluation of the claim on the merits.  

Service Connection for the Cause of the Veteran's Death

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

The Board additionally notes that the cause of death, a CVA, 
cerebrovascular atherosclerosis, and atherosclerosis in 
general were not first noted until 1973, many years after the 
veteran's discharge from service.  Therefore, presumptive 
service connection for the cause of death is not warranted.  
38 C.F.R. § 3.309(a).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

As noted above, the certificate of death lists the immediate 
cause of death as a CVA due to cerebrovascular 
atherosclerosis, with a recurrent urinary tract infections 
listed as another significant condition contributing to 
death.  The record also shows that the veteran was treated 
for rheumatic fever in service.  


There are four medical opinions directly addressing the issue 
of whether the cause of the veteran's death was related to 
his inservice rheumatic fever.  Three of these (Dr. RMP, Dr. 
SM, and Dr. TNS) all indicated that there was no evidence to 
support a finding that rheumatic heart disease caused or 
significantly contributed to death.  Dr. SM and Dr. TNS 
specifically concluded that the veteran's death resulted not 
from rheumatic heart disease but from atherosclerosis.  On 
the other hand, Dr. CNB has linked the cause of the veteran's 
death to service.  

After a careful review of these opinions, as well as the 
other evidence of record, the Board concludes that the 
opinions of Drs. RMP, SM, and TNS carry far greater probative 
weight than the opinions of Dr. CNB, and that a preponderance 
of the evidence is therefore against the claim.  

While Drs. RMP, SM, and TNS appeared to acknowledge the 
possibility that rheumatic heart disease can lead to a 
cerebrovascular accident, they all indicated that the record 
did not contain findings suggesting that this was the actual 
source of the strokes, finding that there was no 
documentation or findings of rheumatic heart disease after 
service, no findings of rheumatic-related damage, and no 
documentation of atrial fibrillation.  

In this regard, Drs. RMP and TNS both specified that atrial 
fibrillation, even if it had been found, did not always 
result from rheumatic heart disease.  Dr. RMP noted that this 
impairment is more commonly non-rheumatic and is frequent in 
senior citizens.  

Dr. TNS found that, in light of the absence of any evidence 
of valvular dysfunction, it was overwhelmingly likely that, 
if atrial fibrillation had occurred, it would have been due 
to the veteran's coronary artery disease and myocardial 
infarctions.  

Drs. TNS and Dr. SM both concluded that the cause of death 
resulted from the veteran's coronary artery disease or 
atherosclerosis, rather than rheumatic heart disease.  Dr. 
RMP concluded that the most likely cause of death was 
widespread arteriosclerosis with narrowing of the coronary 
and carotid arteries (as opposed to a rheumatic origin, of 
which he found no supportive evidence in the record).  In 
addition, Dr. TNS found that the veteran's age and smoking 
history were adequate to explain the development of his 
atherosclerosis.  

The opinions of Drs. RMP, SM, and TNS are consistent with the 
medical evidence of record.  They are consistent with the 
death certificate which also noted that the primary cause of 
death was a CVA due to cerebrovascular atherosclerosis.  No 
mention of rheumatic heart disease is made in the death 
certificate.  Furthermore, the other evidence of record 
documents no diagnosis of rheumatic heart disease, 
complications such as rheumatic valvular dysfunction or other 
damage, and atrial fibrillation, either during or after 
service.  In fact, an ECG taken in April 1946 was described 
as normal, and the separation examination described the heart 
as normal.  Further, post-service medical records 
consistently document treatment for coronary artery disease, 
not rheumatic heart disease.  

Thus, the above medical opinions indicating that the cause of 
the veteran's death is not related to service, particularly 
inservice rheumatic fever, are entitled to substantial 
probative weight because such opinions are consistent with 
the medical record, particularly the medical evidence 
documenting no post-service evidence of rheumatic heart 
disease and/or damage.  

Dr. CNB's opinions are entitled to little probative weight 
because, as stated by Dr. TNS, they are based on 
"undocumented possibilities" not supported by the medical 
record.  

Dr. CNB's conclusions are based on his own findings that the 
veteran had rheumatic heart disease, suffered valvular damage 
to his heart, had persistent murmurs that were representative 
of mitral stenosis, and had atrial fibrillation resulting 
from rheumatic damage.  These findings are not corroborated 
by the evidence of record.  

As noted above, there is no post-service diagnosis of 
rheumatic heart disease.  Dr. TNS also concluded that there 
was no evidence of chronic rheumatic valvular disease in 
service.  

While the initial inservice ECG noted myocardial damage, this 
report merely noted that the findings were "suggestive" of 
such damage.  Further, while the reference to myocardial 
damage was again noted in February 1946, this notation merely 
specified that the January 1946 ECG was "indicative" of 
myocardial damage.  Such damage was never actually confirmed 
again in February 1946 or thereafter.  All subsequent 
inservice ECGs failed to confirm myocardial damage.  In fact, 
a February 1946 ECG was described as normal.  

In addition, while the initial notation of a low-pitched pre-
systolic rumble has been noted as being indicative of 
rheumatic valvulitis by Dr. TNS, service medical records did 
not document this problem again, and Dr. TNS concluded that 
examinations in subsequent years reported no findings to 
imply a chronic rheumatic process.  This opinion is supported 
by the lack of subsequent findings of such a rumble in the 
service medical records and the normal cardiovascular 
examination on separation.  

Dr. CNB's finding of persistent murmurs as being evidence of 
mitral stenosis is not supported by the objective evidence.  

First, his indication that the veteran had persistent murmurs 
from his initial hospitalization in the 1940s to August 1989 
is unsupported.  While service medical records documented 
murmurs, they did not do so on a consistent basis.  In fact, 
service medical records appeared to note more often than not 
that murmurs were absent.  It was noted twice in February 
1946 after initial examination that no murmur was heard.  It 
was again noted twice that there were no murmurs present in 
March 1946.  It was not until later in March 1946 that a 
specific murmur was documented, and this was subsequently 
concluded to be of no clinical significance.  Separation 
examination described the pulse rate as good.  Finally, there 
are no medical records pertaining to the heart between 
discharge and 1973.  Further, post-service medical records do 
not consistently document the presence of murmurs.  

Second, Dr. CNB's assertion that Dr. RMP's statements (that 
the pre-systolic rumble was the finding of mitral stenosis, 
and that atrial fibrillation caused by rheumatic heart 
disease could indeed have lead to the fatal strokes) support 
his assertion that the veteran had mitral disease is entitled 
to no probative weight because it is based on a distortion of 
what Dr. RMP actually concluded.  

That is, Dr. CNB's reference to Dr. RMP noting that a pre-
systolic rumble was a finding of mitral stenosis failed to 
include Dr. RMP's subsequent statement that there was no 
subsequent confirmation of mitral stenosis.  

With respect to atrial fibrillation, Dr. CNB's conclusions 
completely failed to mention the remainder of Dr. RMP's 
statement which noted that there was no actual documentation 
of atrial fibrillation or rheumatic valvular damage in the 
record, and that atrial fibrillation in senior citizens was 
more often non-rheumatic in nature.  

Thus, Dr. CNB's opinions are entitled to little probative 
weight because they are not supported by the record, and 
because they rely, in part, on an inaccurate characterization 
of the statements of other physicians, particularly, Dr. RMP.  


The opinions of Drs. RMP, SM, and TNS, are entitled to 
greater probative weight because they are consistent with the 
death certificate and the lack of documentation of post-
service rheumatic heart disease, valvular dysfunction or 
other documented rheumatic damage, and/or atrial 
fibrillation.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that it is not error for the Board to favor 
opinion of one competent medical expert over that of another 
when the Board gives adequate statement of reasons and 
bases).

The appellant's and her representative's own opinions and 
statements contending that the evidence establishes a link 
between the cause of death and service are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
cause of the veteran's death is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In sum, the Board finds that there is a preponderance of 
evidence against the appellant's DIC claim, and that any 
evidence in favor of the claim (Dr. CNB's opinions) does not 
have sufficient probative weight to place the claim in 
equipoise.  Thus, the benefit of the doubt rule does not 
apply, and service connection for the cause of the veteran's 
death is denied.  Gilbert, supra.  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

The appellant, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, the appeal is granted to this 
extent only.

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

